346 F.2d 157
James E. IVEY, Stephenson Alexander Price, Clarence Hope Newlin, Jr., and Theron Royce Locke, Appellants,v.UNITED STATES of America, Appellee.
No. 21772.
United States Court of Appeals Fifth Circuit.
June 1, 1965.
Rehearing Denied July 14, 1965.

Joseph G. Bramberg, Boston, Mass., James R. Venable, B. H. Barton, Atlanta, Ga., for appellant.
Gary B. Blasingame, Macon, Ga., Floyd M. Buford, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON* and SMITH,** Circuit Judges.
PER CURIAM.


1
In this alleged conspiracy to "transport in interstate * * * commerce any goods * * * knowing the same to have been * * * taken by fraud," no substantial argument can be made on behalf of any appellant other than Clarence H. Newlin, Jr. There was overwhelming evidence that warrants their conviction by the jury. As to Newlin, Jr., it is clear from the record that he had sufficient connection with the setting up of the means through which the fraud was perpetrated and the acquisition of the property which became the subject of interstate commerce to warrant the submission to the jury of the issue of his knowledge and participation in the conspiracy.


2
The judgments are affirmed.



Notes:


*
 Senior Circuit Judge of the D. C. Circuit, sitting by designation


**
 Of the Third Circuit, sitting by designation